Exhibit 10.1
TERMINATION AGREEMENT
     This TERMINATION AGREEMENT, is effective as of November 10, 2008 by and
between China Healthcare Acquisition Corp (“Purchaser”) and Europe Asia Huadu
Environment Holding Pte. Ltd (“Company”) and Teambest International Limited and
Madame Wang Lahua (collectively, “Seller”).
     WHEREAS, the Purchaser, Company and Seller entered into a Stock Purchase
Agreement dated as of August 6, 2008 (“Purchase Agreement”).
     WHEREAS, the Purchaser, Company and Seller desire to terminate the
Agreement.
     NOW THEREFORE, in consideration of the mutual premises and covenants made
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
     1. Termination. Pursuant to Section 9.1(a) of the Purchase Agreement, the
Purchaser and Seller agree mutually to terminate the Purchase Agreement and
abandon the Acquisition (as defined in the Purchase Agreement) effective as of
the effective date of this Termination Agreement.
     2. Release.
          (a) Each party (“Releasor”) hereby unconditionally and irrevocably and
fully and forever releases, acquits and discharges to the maximum extent
permitted by law each of the other parties hereto and each of their respective
past, present, and future interest holders, directors, officers, managers,
affiliates, employees, counsel, agents and representatives, and each of the
other parties’ respective successors and assigns (individually, a “Releasee”
and, collectively the “Releasees”) from any and all actions, causes of action,
claims, demands, judgments, debts, suits or other liability of every kind,
nature and description whatsoever (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued and whether due or to
become due) on account of or arising out of the Purchase Agreement or the
termination thereof (“Liability”).
          (b) Further, Releasor hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced or instituted, any proceeding of any kind
against any Releasee, based upon any matter released hereby.
          (c) Releasor represents to the Releasees that it has not assigned or
transferred or purported to assign or transfer to any person all or any part of,
or any interest in, any claim, contention, demand, cause of action (at law or in
equity) or Liability of any nature, character, or description whatsoever, which
is or which purports to be released or discharged by this Release.

 



--------------------------------------------------------------------------------



 



     3. Governing Law. This Termination Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
reference to such state’s principles of conflicts of law.
     IN WITNESS WHEREOF, the undersign have executed and delivered this
Termination Agreement as of the date first written above.

                  CHINA HEALTHCARE ACQUISITION CORP.    
 
           
 
  By:   /s/ Alwin Tan    
 
           
 
      Alwin Tan, President    
 
                EUROPE ASIA HUADU ENVIRONMENT              HOLDING PTE, LTD.    
 
           
 
  By:   /s/ Wang Lahua    
 
           
 
      Wang Lahua    
 
                TEAMBEST INTERNATIONAL LIMITED    
 
           
 
  By:   /s/ Wang Lahua    
 
           
 
      Wang Lahua    
 
           
 
      /s/ Wang Lahua    
 
           
 
      WANG LAHUA    

 